16695Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-24 are pending. Claims 6-13 and 21-22 are drawn to the nonelected invention. Claims 1-5, 14-20, and 23-24 are under examination. Claims 1, 2 and 5 are independent claims.
Election/Restrictions
Applicant previously made the election with traverse of Group I in the reply filed on 11/12/2021.  
Withdrawn rejections
	In view of Applicant’s amendments, the 112(b) rejection over claim 18 is hereby withdrawn.	
In view of abandonment, the double patenting rejection over Application 16113520 is hereby withdrawn.
	In view of abandonment, the double patenting rejection over Application 16202007 is hereby withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 14-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (ACS Cent. Sci., 2017, vol. 3, pgs. 309-313, published 03/23/2017) (of record).
Zhang et al. teach Janus emulsion assays that rely on carbohydrate-lectin binding for the detection of Escherichia coli bacteria and the Janus droplets orient in a vertical direction as a result of the difference in densities between the hydrocarbon and fluorocarbon solvents (see abstract). Zhang et al. teach binding of lectin to mannose(s) causes agglutination and it provides the basis for the development of inexpensive portable devices for fast, on-site pathogen detection (see abstract). Zhang et al. teach Janus emulsions with the chosen fluids have compensating refractive indices which enables detection by optical transmission (see pg. 310, right col. para. 2). Zhang et al. teach refractive indices by optical transmission. Zhang et al. teach surfactants lower the interfacial tension between two immiscible liquids and stabilize emulsion droplets (see pg. 309, middle of right para.). The instant specification discloses that “a Janus droplet may result in a change in the interaction of electromagnetic radiation (e.g., visible light) with the Janus droplet in a detectable manner.” Zhang et al. teach in Fig. 1 and caption c that agglutinated Janus emulsions scattering light after exposure to ConA and further teach optical signal is detected in Fig. 3 (caption b). Zhang et al. further teach the significant change can be easily observed by visual detection (see pg. 310, right col., para. 2). Therefore, the agglutinated Janus droplets of Zhang et al. would also be able to exhibit retroreflection because (1) the two or more Janus droplets of the plurality of droplets are in agglutinated configuration and (2) the Zhang’s agglutinated Janus droplet has an interface between a first phase and a second phase (see Fig. 1), structurally, meet all the claimed limitation of the agglutinated Janus droplets. Zhang et al. teach agglutinated droplets are highly scattering (see pg. 310, right col., para. 2). 
With regard to claims 2-3, Fig. 3 (see caption) teach qualitative detection of the agglutinated Janus emulsions and optical signal detected using a QR code before and after exposure to ConA. Fig. 3 also depicts a smartphone. The instant specification discloses a detector including handheld detectors incorporated with smartphones (see filed specification, pg. 8, lines 4-6).  The recitation of “when sufficient numbers of the binding moieties bind to analyte at least a portion of the plurality of Janus droplets are changed in orientation sufficient such that electromagnetic radiation interacting with the Janus droplets undergoes retroreflection to the detector” is intended use. As stated above, Zhang et al. teaches agglutinated Janus droplets and does teach the Janus droplets changed in orientation in the presence of analyte (see Fig. 1e). Therefore, structurally, Zhang’s agglutinated Janus droplets meet all the claimed limitations.
With regard to claim 4, Janus droplet are aligned parallel with respect to one another (see illustration in abstract and Fig. 1e). 
With regard to claim 5, see above Zhang et al. The recitation of “capable of binding to an analyte” is not a positive rejection, as the analyte is not required in the system. Zhang et al. teach that ManC14 moiety has the ability to bind to ConA lectin.  As stated above, the Zhang’s agglutinated Janus droplets, structurally, meet all the claimed limitation of the agglutinated Janus droplets. Zhang et al. teaches vertically aligned droplets on a horizontal surface are transparent, whereas the agglutinated droplets are highly scattering (see para. 310, right col., para. 2).
With regard to claim 14, Zhang et al. teach in Fig. 1 (caption c) that agglutinated Janus emulsions scattering light after exposure to ConA and further teach optical signal is detected in Fig. 3 (caption b).
With regard to claims 15-16, the instant specification discloses that “a Janus droplet may result in a change in the interaction of electromagnetic radiation (e.g., visible light) with the Janus droplet in a detectable manner.” In other words, electromagnetic radiation is visible light. Zhang et al. teach in Fig. 1 (caption c) that agglutinated Janus emulsions scattering light after exposure to ConA and further teach optical signal is detected in Fig. 3 (caption b). Zhang et al. further teach the significant change can be easily observed by visual detection (see pg. 310, right col., para. 2). Zhang et al. teach agglutinated Janus droplets produces signals that can be detected quantitatively (see abstract).
With regard to claims 17-20, Zhang et al. teach the Janus droplets orient in a vertical direction as a result of the difference in densities between the hydrocarbon and fluorocarbon solvents (see abstract and Fig. 1). Zhang et al. teach Janus emulsions in aqueous continuous phase (see pg. 310, middle of left para. 1). 
	With regard to claim 23, Zhang et al. teach Janus emulsion assays that rely on carbohydrate-lectin binding for the detection of Escherichia coli bacteria and the Janus droplets orient in a vertical direction as a result of the difference in densities between the hydrocarbon and fluorocarbon solvents (see abstract).
	With regard to claim 24, Zhang et al. teach in Fig. 2c three phases. Zhang et al. teach water, FC770, and hexane phases for Janus emulsions (see pg. 310, right col., para. 2). 

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 of the Remarks dated 05/23/2022 that the instant claims are directed to Janus droplets in which electromagnetic radiation reflects between two or more interfaces of two or more Janus droplets. The visible observation of agglutinated droplets in Zhang does not demonstrate that the droplets of Zhang are undergoing retroreflection. Applicant argues that the invention involves the insight and discovery by the inventors of the instant claims of the conditions and material which would produce droplets which undergo retroreflection. By contrast, the solvent system of Zhang has relatively close refractive indices between fluids. Nowhere does Zhang teach or make obvious other interfaces which would be produce reflection. Moreover, nowhere does Zhang teach or recognize the conditions (e.g., orientation of droplets) in which retroreflection would occur. 
The arguments are not found persuasive for the following reasons. For example, Fig. 1 of Zhang et al. depicts agglutinated Janus emulsions scattering light after exposure to ConA (i.e., analyte). Zhang et al. teach in Fig. 1 that each Janus droplet has an interface between first phase and second phase. The term interface has not been defined in the specification and it is generic. As depicted in Fig. 1, the two phases have an interface between them as they are made of different solvents.  Therefore, the agglutinated Janus droplets reads on the claimed agglutinated Janus droplets. In addition, Zhang et al. teach agglutinated droplets are highly scattering (see pg. 310, right col., para. 2). Therefore, the agglutinated Janus droplets of Zhang et al. would be retroreflected even if retroflection is not measured as Zhang et al. teach the structure of the claimed Janus droplet. 
With regard to solvent combinations can result in retroreflection, the argument is not found persuasive because the claims do not have these limitations to distinguish the claimed Janus droplets from Zhang’s agglutinated Janus droplets. Therefore, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 14-20 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 27-29 of U.S. Patent No. 10060913 B2 (‘913) (of record). 
Patent No. ‘913 recites a system comprising: a plurality of Janus droplets associated with binding moieties to an analyte, the plurality of Janus droplets comprising an interface between a first phase and a second phase of the droplets, wherein the binding moiety and analyte are selected such that when the analyte binds to the binding moiety at least a portion of the plurality of Janus droplets are changed from a first orientation, to a second orientation different than the first orientation, sufficient to change electromagnetic radiation interacting with the plurality of Janus droplets in a detectable manner, and wherein the plurality of Janus droplets are optically transparent in a direction perpendicular to a surface of the interface in the first orientation. Claim 2 teaches plurality of Janus droplets agglutinate. Patent No. ‘913 does not explicitly teach electromagnetic radiation is retroreflected by the system. However, it would have been obvious that the Janus droplets agglutinate of Patent No. ‘913 would have retroreflection because Patent No. ‘913 recites that the Janus droplets comprise an interface between a first phase and a second phase. 
	Claims 1-5, 14-20 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 20-22 of U.S. Patent No. 11119098 B2 (‘098) (of record).
	Patent No. ‘098 recites a system comprising: an outer phase; a plurality of Janus droplets dispersed within the outer phase; the plurality of Janus droplets comprising a first phase and a second phase, the first phase immiscible with the second phase; and an amphiphilic compound in contact with the first phase and includes a binding moiety, the binding moiety comprising a functional group selected such that it forms a bond with a biological analyte, if present, wherein the amphiphilic compound is selected from the group consisting of fluorosurfactants, anionic surfactants, cationic surfactants, non-ionic surfactants, zwitterionic surfactants, polymeric surfactants, gemini surfactants, and particulate surfactants, wherein at least a portion of the amphiphilic compound does not contact the second phase, and wherein the plurality of Janus droplets has a first configuration in which the functional group is exposed to the outer phase, and wherein the plurality of droplets has a second configuration in which the functional group is not exposed to the outer phase. Claim 3 recites Janus droplets agglutinate. Claim 4 recites first phase and second phase within each Janus droplet are aligned parallel with respect to one another. Claim 20 recites electromagnetic radiation. Patent No. ‘098 does not explicitly teach electromagnetic radiation is retroreflected by the system. However, it would have been obvious that the Janus droplets agglutinate of Patent No. ‘098 would have retroreflection because Patent No. ‘098 recites that the Janus droplets comprise an interface between a first phase and a second phase.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant states that Applicant will address any double-patenting rejections when one of the instant claims is found allowable. 
The argument is not found persuasive and the double patenting rejections are maintained as stated in the above rejections.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678        



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678